DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm et al. (US 2014/0077901 of record) in view of Akiyasu et al. (JP 2007259046A of record).
Uhm (e.g. Fig. 1) teaches a RF waveguide termination that reduces reflections including: a rectangular waveguide (110) having a closed termination end (120) connected to the waveguide walls (i.e. a short circuit end connected to the waveguide) (Claim 2); a rectangular groove (v) can be penetrating through the termination end (i.e. a rectangular through hole, e.g. see [0030]) (Claim 4); a resistive termination (134) (i.e. an radio wave absorber) for absorbing/terminating the input signal (i.e. a non-reflective target) (e.g. see [0006]) since it is installed in the groove/hole and couples/contacts the groove (e.g. see [0029]); the termination resistor can have a stepped inclined or tapered shape (e.g. see Figs. 2-3) (Claims 8-9); and the waveguide terminator is in a waveguide system/circuit (e.g. see [0003] to [0006]) (Claim 14).
However, Uhm does not explicitly teach: a plurality of the absorbers and holes (Claim 1), that the waveguide is cylindrical (Claim 3), that the through holes are circular (Claim 5), that the holes are the same shape (Claim 7), that the insertion amounts of the absorbers are different depending on the position (Claim 11).
Akiyasu teaches a waveguide terminator including plural absorbers (2) and holes that are cylindrical/circular and the same shape but the insertion amounts in the waveguide are different at different positions in the waveguide (e.g. Fig. 12), and rectangular and circular waveguide shapes to be terminated (e.g. Figs. 1 and 21 respectively).
It would have been considered obvious to one of ordinary skill in the art to have modified the Uhm terminator to have included a plurality of its planar resistor terminations such as Akiyasu generally teaches using a plurality instead of only one termination absorber .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uhm et al. (US 2014/0077901 of record) and Akiyasu et al. (JP 2007259046A of record) as applied to claim 1 above, and further in view of Aleksandrovich (RU2297697 of record).
The combination of Uhm and Akiyasu teaches a waveguide having plural terminations. However, the combination does not teach all of the termination absorbers have the same insertion amount.

It would have been considered obvious to one of ordinary skill in the art to have modified the combination of Uhm/Akiyasu to have the absorbers all be the same size and insertion amount such as generally taught by Aleksandrovich because it would have been a mere selection of known art-recognized functionally equivalent/alternative absorber arrangements for the same purpose of waveguide termination signal absorption.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Applicant argues since Uhm and Akiyasu both fail to disclose or suggest “a waveguide unit whose one end is closed by a short circuit plane being provided with a plurality of through holes” and/or “a plurality of radio wave absorbers being inserted through the plurality of through holes” as claimed, no combination of these two references could reasonably be found to disclose or suggest said element(s).
This argument is not persuasive and is essentially arguing the references alone rather than what the combination would suggest to be obvious to one of ordinary skill in the art, and also fails to specifically address the motivations stated in the rejections. Uhm teaches one termination through a hole of the end plate that shorts to the end plate. Akiyasu provides the general teaching that a termination to an end plate can be a single termination or a plurality of terminations (e.g. see Figs. 1 and 13). Clearly one of ordinary skill in the art would have .
Allowable Subject Matter
Claims 6 and 12-13 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843